    45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

Criminal Case Cover Sheet
                                                                           [fSEALED
                     Case 1:18-cr-10402-RWZ Document 3-1 Filed 11/01/18 Page 1 of 2

                                                                                           U.S. District Court - District of Massachusetts


Place of Offense:                            Category No.           JL                    Investigating Agency

City      Boston, MA                                     Related Case Information:


County        Suffolk                                    Superseding Ind./ Inf.                               Case No.
                                                         Same Defendant                                 New Defendant
                                                         Magistrate Judge Case Number
                                                         Search Warrant Case Number
                                                         R 20/R 40 from District of

Defendant Information:


Defendant Name          Dwayne Leaston-Brown                                          Juvenile:                 •     Yes     No
                        Is this person an attorney and/or amember of any state/federal bar:                     •     Yes 0 No
Alias Name

Address                  rCitv & Statel Brockton, MA

Birth date (Yr only);           SSN (last4#):                 Sex               Race: Black                 Nationality:

Defense Counsel if known:                                                                 Address


Bar Number

U.S. Attorney Information:

^USA          Eiianna J. Nuzum                                                 BarNumber if applicable          ^^3354

Interpreter:             Climes          [/]^®                      List language and/or dialect:
Victims:                 | |Yes j^No Ifyes, are there multiple crime victims under 18 USC§3771(d)(2)                        Yes | |No
Matter to be SEALED:                     [7] Yes        •      No
          f7]Warrant Requested                              | | Regular Process                         | | In Custody
Location Status:


Arrest Date


[^Already in Federal Custody as of                                                            in


[[^Already in State Custody at                                                I [serving Sentence               I Kwaiting Trial
I IOn Pretrial Release: Ordered by:                                                                on



Charging Document:                       I IComplaint                    I IInformation                      0 Indictment
Total# of Counts:                        | |Petty                        I [Misdemeanor                     [7] Felony —

                                                  Continue on Page 2 for Entry of U.S.C. Citations

I I       I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

Date:      11/01/2018               Ea               Signature of AUSA:

                                                                                                        a
Case 1:18-cr-10402-RWZ Document 3-1 Filed 11/01/18 Page 2 of 2
